Case 1:18-cv-00317-JB-N Document 229 Filed 07/22/20 Page 1 of 2        PageID #: 2696




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

 WILLIAM HEATH HORNADY,                      )
 CHRISTOPHER MILLER and                      )
 TAKENDRIC STEWART,                          )
 individually and on behalf of all           )
 other similarly situated,                   )
       Plaintiffs,                           )
                                             )
 v.                                          ) CIVIL ACTION NO. 18-00317-JB-N
                                             )
 OUTOKUMPU STAINLESS USA,                    )
 LLC,                                        )
      Defendant.                             )

                                       ORDER

       This action is before the Court on the “Plaintiffs’ Motion for Sanctions,

 Related Motion to Compel with Incorporated Brief (and Request for Expedited

 Briefing Schedule)” (Doc. 216) filed June 15, 2020, the Defendant’s response (Doc.

 220) in opposition to that motion filed June 22, 2020, and the “Plaintiffs’ Motion to

 Extend Deadline Provided for in Section 7 of May 8, 2020 Scheduling Order” (Doc.

 222) filed July 6, 2020.1 The undersigned held a hearing for said motions on the

 record with the parties on July 16, 2020.

      Upon due consideration of the motions and the matters discussed at the

 hearing, the following is ORDERED:




 1 The assigned District Judge has referred said motions to the undersigned
 Magistrate Judge for appropriate action under 28 U.S.C. § 636(a)-(b), Federal Rule
 of Civil Procedure 72, and S.D. Ala. GenLR 72(a). See (Doc. 221, PageID.2633); S.D.
 Ala. GenLR 72(b); (7/6/2020 electronic reference).
Case 1:18-cv-00317-JB-N Document 229 Filed 07/22/20 Page 2 of 2         PageID #: 2697




    1. The “Plaintiffs’ Motion for Sanctions, Related Motion to Compel with

       Incorporated Brief (and Request for Expedited Briefing Schedule)” (Doc. 216)

       is DENIED at this time to allow the Defendant an opportunity to subpoena

       relevant information from third-party payroll timekeeping servicer ADP. The

       Plaintiffs may renew that motion at an appropriate time if the Defendant fails

       to timely subpoena ADP, or if its efforts are unsuccessful.

    2. The Defendant must serve a subpoena on ADP seeking the information

       relevant to the “Plaintiffs’ Motion for Sanctions, Related Motion to Compel

       with Incorporated Brief (and Request for Expedited Briefing Schedule)” (Doc.

       216), and file notice certifying same with the Court, no later than

       Wednesday, July 29, 2020. Any such subpoena must demand production of

       the information as promptly as possible, while still giving ADP “a reasonable

       time to comply…” Fed. R. Civ. P. 45(d)(3)(A)(i).

    3. The “Plaintiffs’ Motion to Extend Deadline Provided for in Section 7 of May 8,

       2020 Scheduling Order” (Doc. 222) is GRANTED as follows: The Plaintiffs’

       deadline to serve Fed. R. Civ. P. 26(a)(2) expert disclosures for Jeff Mroz only

       is hereby STAYED until otherwise ordered.

       DONE and ORDERED this the 22nd day of July 2020.

                                        /s/ Katherine P. Nelson
                                        KATHERINE P. NELSON
                                        UNITED STATES MAGISTRATE JUDGE
